EXHIBIT 10.3

 

Confidential portions of this document have been redacted and filed separately
with the Commission.

 

SECOND AMENDMENT TO
VR2 TECHNOLOGY LICENSE AGREEMENT

 

THIS SECOND AMENDMENT TO VR2 TECHNOLOGY LICENSE AGREEMENT (this “Amendment”) is
made and entered into as of this 7th day of November, 2003 (the “Amendment
Effective Date”), by and between Overland Storage, Inc., a California
corporation, having a place of business at 4820 Overland Avenue, San Diego, CA 
92123 (“Overland”), and Storage Technology Corp., a Delaware corporation, having
a place of business at One Storage Tek Drive, Louisville, CO 80028
(“StorageTek”).

 

RECITALS

 

A.            Overland and StorageTek are parties to that certain VR2
 Technology License Agreement, dated effective as of April 27, 2000 (the
“Original Agreement”) and whereby, Overland granted a license to StorageTek with
respect to the VR2 Intellectual Property, VR2 Intellectual Property Derivatives
and know-how of the VR2 Core (as each such capitalized term is defined in the
Original Agreement) to develop, make, use, sell and offer for sale tape drive
products incorporating application specific integrated circuits embodying such
VR2 Intellectual Property, VR2 Intellectual Property Derivatives and know-how of
the VR2 Core all as set forth in the Original Agreement.  The Original Agreement
was amended by mutual agreement of the parties by that certain Amendment to VR2
 Technology License Agreement, as of June 18, 2002 (the “First Amendment”).

 

B.            StorageTek and Overland have agreed to amend the Original
Agreement in several respects and under the terms and conditions herein and
specifically relating to changes in the royalty schedule to go into effect for
VR2 Compliant Products shipped on or after January 1, 2004.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and other
terms and conditions contained herein and for other good and valuable
consideration, the receipt of which is acknowledged by both parties, the parties
agree as follows:

 

1.             Definitions.           For purposes of this Amendment, any
capitalized terms used herein will have the meanings ascribed to such terms or,
if no meaning is ascribed herein, such capitalized terms will have the meanings
ascribed in the Original Agreement.

 

2.             Amendment to Section 4.3.   Section 4.3 of the Original
Agreement, as amended by the First Amendment, is hereby deleted in its entirety
and replaced with the following:

 

4.3          Royalty.  In consideration for the Core License, for each VR2
Compliant Product sold by StorageTek as part of a tape drive, StorageTek shall
pay to Overland a royalty amount for each Channel contained within such VR2
Compliant Product [***] in accordance with the terms and conditions set forth in
Exhibit B-1 [***].   StorageTek shall deliver such royalty payments to Overland
not later than [***] days after the end of each Quarter during the Term of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

3.             No Other Changes.  Except as expressly provided in this
Amendment, the Original Agreement remains un-amended and unmodified and in full
force and effect.

 

4.             General. This Amendment contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any prior
agreements, negotiations, or representations between the parties with respect to
the subject matter hereof, whether written or oral.  This Amendment may be
modified only by a subsequent written agreement signed by the parties.  If any
provision of this Amendment is held to be unenforceable, the remaining
provisions will continue unaffected.

 

5.             Governing Law.   This Amendment will be governed in all respects
solely and exclusively by the laws of the State of California, U.S.A. without
regard to conflict of law principles.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the Amendment Effective Date.

 

Overland Storage, Inc.:

Storage Technology Corp.:

 

 

By:

     /s/ Vernon A. LoForti

 

By:

 /s/ Chris Durkeee

 

     Vernon A. LoForti

 Chris Durkeee

Vice President and Chief Financial Officer

Contracts Administrator Sr. Consultant

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[***]

 

 

[***]

 

(1) [***].

 

(2) [***].

 

3

--------------------------------------------------------------------------------